Per, Curiam,
The construction of an oral contract is for the jury where there is any doubt about its terms; and where terms are not *74used in their ordinary sense, and it is shown that by custom or usage they are to be understood in a different sense, it is for the jury to determine what the contract is ; but when there is no dispute as to its terms, and no ambiguity which needs explanation, it is for the court to determine the meaning of the contract. The province of the jury is to settle disputed questions of fact. If no such disputed facts exist there is nothing for them to do, and it is for the court to determine the legal effect of the contract. In this case there was no dispute as to the terms of the contract. The learned judge below construed it as it was stated by the plaintiff himself. We are of opinion that by the plaintiff’s own statement of it the court below was justified in instructing the jury that the defendants had a right to discharge him from their employment, and to direct the jury to find in their favor, except for the amount of plaintiff’s salary, with interest thereon, unpaid to him at the time of his discharge on June 12, 1889.
Note.—A suit on this contract, brought in C. P. No. 2, Phila. Co., was nonsuited, aud a motion to take off that nonsuit was refused in an opinion by Fell, J., 48 Leg. Int. 66 ; s. c. 9 Pa. C. C. R. 497.
Judgment affirmed.